IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF A MEMBER OF                 §
THE BAR OF THE SUPREME COURT                 §
OF THE STATE OF DELAWARE:                    §      No. 5, 2017
                                             §
      TABATHA L. CASTRO                      §

                         Submitted: April 5, 2017
                         Decided:   April 12, 2017

Before STRINE, Chief Justice; VALIHURA and SEITZ, Justices.


                                    ORDER

      This 12th day of April 2017, it appears to the Court that:

      (1)   This is a lawyer disciplinary proceeding. On January 3, 2017, the

Board on Professional Responsibility (“the Board”) filed a report with this Court

recommending, among other things, that the respondent, Tabatha L. Castro, be

publicly reprimanded and placed on a period of probation for two years. A copy of

the Board’s report and recommendation is attached to this order.

      (2)   The Office of Disciplinary Counsel (“ODC”) did not file any

objections to the Board’s report.    Castro filed objections, contending that the

Board’s recommendation of a public reprimand was based on its misapplication of

the ABA Standards for Imposing Lawyer Sanctions (“the ABA Standards”) and its

failure to give due weight to the mitigating circumstances in her case. In response,

the ODC asserts that the Board did not err in holding that a public reprimand is the
presumptive sanction under the circumstances and that, even considering the

mitigating factors, a reduction of the sanction was not warranted and that a public

reprimand was consistent with this Court’s prior cases.

         (3)     The Court has considered the matter carefully. Castro admitted that

she failed to properly maintain her firm’s books and records for three consecutive

years, that she filed inaccurate Certificates of Compliance with this Court for three

consecutive years, and that she failed to give her flat fee clients proper notice that

the fee was refundable if not earned by her. We agree with the Board’s conclusion

that a public reprimand was the presumptive sanction under the ABA Standards.

We also agree that, even considering the mitigating circumstances, a reduction of

the sanction was not warranted, and a public reprimand is more consistent with our

precedent.

         (4)     In a case involving similar recordkeeping violations, in which we

found the mitigating factors to be “substantial,”1 we nonetheless were unpersuaded

that any lesser sanction than a reprimand was justified.2 We held in that case:

          [A] public sanction affords the Court the opportunity to underscore
         how serious the Court considers a lawyer’s obligation to maintain
         orderly books and records. The failure to fulfill this obligation
         presents serious risks of harm to a lawyer’s clients. A public sanction
         also serves as an important preventive measure in cases such as this in
         which the violations could be readily repeated without prompt
1
    In re Doughty, 832 A.2d 724, 736 (Del. 2003).
2
    Id.

                                                    2
          detection. A public sanction puts clients on notice of past problems
          and allows them to take any steps deemed necessary to protect their
          own interests.3

          (4)        Thus, we accept the Board’s findings and recommendation of a public

reprimand with a two-year period of probation.              We incorporate the Board’s

findings and recommendation by reference.

          NOW, THEREFORE, IT IS ORDERED that the Board’s report is hereby

ACCEPTED. Castro is hereby reprimanded and placed on probation for two years

subject to the following conditions:

          a) Before filing both her 2018 and 2019 Certificate of Compliance,
             Castro shall be audited by a licensed CPA who is knowledgeable
             of the accounting procedures used for audits under Rule 1.15(d)
             and has attended the training offered by the Lawyers’ Fund for
             Client Protection. The auditor must report on the status of Castro’s
             compliance or non-compliance.

          b) Castro shall provide the ODC with a copy of the required pre-
             certification.

          c) Castro shall pay the costs associated with the investigation of this
             matter by the ODC, including the costs of the Lawyers’ Fund
             audit.

                                                   BY THE COURT:
                                                   /s/ Leo E. Strine, Jr.
                                                   Chief Justice



3
    Id. at 736-37.

                                               3
EFiled: Jan 03 2017 02:29PM EST
Filing ID 60014876
Case Number 5,2017